PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/118,504
Filing Date: 31 Aug 2018
Appellant(s): Apple Inc.



__________________
Evan D. Linderman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In instant case, in rejecting claims 1-7, 14, and 16-21, Examiner used prior arts Trutna et al. (US 20160216760 A1), hereon Trutna, further in view of Saylor et al. (US 20110225709 A1), hereon Saylor to reject the claimed inventions; in rejecting claim 8, Examiner used prior arts Trutna et al. (US 20160216760 A1), hereon Trutna, in view of Saylor et al. (US 20110225709 A1), hereon Saylor, further in view of Eastwood (US 20180292660 A1), hereon Eastwood to reject the claimed inventions; in rejecting claim 9, Examiner used prior arts Trutna et al. (US 20160216760 A1), hereon Trutna, in view of Saylor et al. (US 20110225709 A1), hereon Saylor, further in view of Lau (US 20170223161 A1), hereon Lau to reject the claimed inventions; in rejecting claim 10, Examiner used prior arts Trutna et al. (US 20160216760 A1), hereon Trutna, in view of Saylor et al. (US 20110225709 A1), hereon Saylor, further in view of Moore et al. (US 20160078278 A1), hereon Moore to reject the claimed inventions; in rejecting claim 11, Examiner used prior arts Trutna et al. (US 20160216760 A1), hereon Trutna, in view of Saylor et al. (US 20110225709 A1), hereon Saylor, further in view of Sherlock (US 20140191941 A1), hereon Sherlock to reject the claimed inventions; in rejecting claims 12 and 13, Examiner used prior arts Trutna et al. (US 20160216760 A1), hereon Trutna, in view of Saylor et al. (US 20110225709 A1), hereon Saylor, in view of Connor (US 20150366504 A1), hereon Connor, further in view of Brav et al. (US 20170011602 A1) hereon Brav to reject the claimed inventions; in rejecting claims claim 15 and 22-27, Examiner used prior arts Trutna et al. (US 20160216760 A1), hereon Trutna, in view of Saylor et al. (US 20110225709 A1), hereon Saylor, further in view of Pollard et al. (US 20190235623 A1), hereon Pollard to reject the claimed inventions.
(a) On pages 9-12, applicant alleged that “The support member of claim 1 corresponds to the support members 436 of FIGS. 4, 5A, and 5B of the application. Relevant description is found, for example, in paragraphs [0038]- [0042] of the application, and FIGS. 4, 5A, and 5B are reproduced below…
The Office Action states that Trutna discloses the housing and the compressible foam structure of claim 1 but does not disclose the support member of claim 1.
Trutna is directed to “headset with strain gauge expression recognition system.” Trutna discloses a “liner 225 is formed around a periphery of the front rigid body 205 of the VR headset 200. The liner 225 is adapted for direct or indirect contact with an upper portion of a user’s face. In one embodiment, the liner 225 may be formed of foam.” (Trutna, at para. 0033). Trutna also includes a “plurality of deformation sensors 165 [that] are securely attached along a plurality of locations along the liner 225, and capture deformations of the liner 225 caused by movement of the user’s upper face when the user is wearing the VR headset 200.” (Trutna, at para. 0033). “The degree of deformation of the liner 225 is represented by the degree of bending strain and radius of curvature of the deformation sensors 165.” (Trutna, at para. 0033).
The Office Action also asserts that Saylor teaches the support member of claim 1 and that it would be obvious to modify Trutna to include the structure from Saylor. (Office Action, at p. 4). This assertion is incorrect because it 1s unsupported.
Saylor is directed to “eyewear with interchangeable lens mechanism” and describes a “posterior module” and an “anterior module,” stating:
The posterior module can be adapted to fit against a contour of the wearer's face and can be selectively interchangeable with the anterior module to modify at least one physical characteristic of the eyewear. In some embodiments, the anterior and posterior modules can be coupled by a suspension assembly in order to allow articulation of the posterior module relative to the anterior module for evenly distributing forces against the wearer's face. 
(Saylor, at Abstract). 
Regarding FIGS. 22A-22B, Saylor states:…
The Office Action states: “Saylor teaches a support member that is disposed in the compressible foam structure.” (Office Action, at p. 4). The Office Action further states “Figs. 22A+22B shows movable support member 466 and part of 464 which is include a front surface and material 464 form a connection. In this case, 462 is analogous to the housing, and the 464 1s analagous [sic] to the foam structure.” (Office Action, at pp. 4-5).
The finding that “Saylor teaches a support member that is disposed in the compressible foam structure” (Office Action, at p. 4) is not supported by Saylor and is instead expressly contradicted by Saylor. In particular, the Office Action finds that “rotatable segment 466” of Saylor is disposed in the “Posterior Module 466” of Saylor to justify combining Saylor and Trutna. (Office Action, at p. 4). Saylor discloses “a rotatable segment 466 that is rotatably coupled to both the anterior module 462 and the posterior module 464.” (Saylor, at para. 197). This disclosure of the structures being “rotatably coupled” explicitly contradicts the finding made in the Office Action. FIGS. 22A-22B also clearly contradict the finding made in the Office Action as it does not depict rotatable segment 466 as being disposed in the posterior module 464.
Claim 1 includes: …
As explained above, there is no basis for combining Trutna and Saylor in a manner that results in “a support member that is disposed in the compressible foam structure,” because Trutna and Saylor do not teach or suggest this. For the same reason, the combination of Trutna and Saylor cannot be found to teach or suggest the features stated in claim 1 with respect to the support member, such as the support member having a “front surface positioned adjacent to an interior surface of the compressible foam structure so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user.””
Examiner finds the argument not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Trutna already teaches HMD with foam liner as shown in Figures 2 and 3 and paragraph 33, and then Trutna is brought into to teach the limitation of  “a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that engagement of the front surface of the support member with the interior surface of the compressible foam structure spaces the front portion of the compressible foam structure away from the housing, so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user”.  In this case, as shown in paragraph 197-198 and Figs. 22A+22B of Trutna, it shows movable support member 466 and part of structure 464 which is include a front surface would be the support and material 464 form a connection.  In this case, element 462 is analogous to the housing, and the 464 is analagous to the foam structure, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam would be compressed against the support member.
(b) On page 13, applicant alleged that “The cited references do not teach or suggest the first and second seal support member in combination with the other features of the claim, such as the foam face seal that “can be compressed against the first adjustable reaction surface and the second adjustable reaction surface in response to contact of the front portion of the foam face seal with the user.”
As explained with respect to claim 1, there is no basis for combining Trutna and Saylor in the manner alleged in the Office Action because the justification for the combination is based on incorrect findings of fact. No permissible combination would result in a foam face seal that “can be compressed against the first adjustable reaction surface and the second adjustable reaction surface in response to contact of the front portion of the foam face seal with the user,” wherein a lateral width of the first adjustable reaction surface of the first support member is at least twenty - five percent of a lateral width of the housing, and wherein a lateral width of the second adjustable reaction surface of the second support member is at least twenty-five percent of a lateral width of the housing,” because Trutna and Saylor do not teach or suggest these features.”
In this case, Examiner finds the argument not persuasive. Please refer the rebuttal as presented by the Examiner for the argument on claim 1 in section (a). Furthermore, as shown in the rejection for claim 17, and by teaching of Trutna and Saylor that the first and second seal support member is the equal half part of the foam and its attached surface close to the housing which connects to the housing through the support and as shown in Fig. 3 of Trutna shows that the each adjustable reaction surface is at least 25% of the lateral width of the housing.
(c) On page 14, applicant alleged that “The Office Action identifies deformation sensor 165 of Trutna and alleges that it would be located as claimed if combined with Saylor. (Office Action, at p. 13).
A person of ordinary skill in the art would understand that the deformation sensor 165 of Trutna must be able to deform to function. Trutna supports this, stating, “deformation sensors 165 are strain gauges in which a change in surface strain of the sensor as it is bent or flattened leads to a change in electrical resistance of the sensor.” (Trutna, at para. 21). Trutna also states “[the] plurality of deformation sensors 165 are securely attached along a plurality of locations along the liner 225, and capture deformations of the liner 225.” (Trutna, at para. 33).
Trutna teaches that the deformation sensors are connected to the liner. The finding that the sensors would be located on the support member, as combined, is not supported by any evidence. Neither reference teaches or suggests the sensor location as claimed.
There is no rationale presented explaining why a person of ordinary skill in the art would place the deformation sensors 165 on a support member. Applicant submits that doing so would render the deformation sensors 165 inoperable, because placing the deformation sensors 165 on a rigid support member would prevent the deformation sensors 165 from deforming. This finding is supported at least by paragraphs 21 and 33 of Trutna. Therefore, the modification would not be made by a person of ordinary skill in the art.”
Examiner finds the argument not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Trutna already teaches HMD with foam liner as shown in Figures 2 and 3 and paragraph 33, and then Trutna is brought into to teach the limitation of  “a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that engagement of the front surface of the support member with the interior surface of the compressible foam structure spaces the front portion of the compressible foam structure away from the housing, so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user”.  In this case, as shown in paragraph 197-198 and Figs. 22A+22B of Trutna, it shows movable support member 466 and part of structure 464 which is include a front surface would be the support and material 464 form a connection.  In this case, element 462 is analogous to the housing, and the 464 is analagous to the foam structure, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam would be compressed against the support member. In another word, the foam that is that sensor directly located on would be considered as part of the support member, including the foam part that directly contacts the movable support member.
(d) On pages 15-16, applicant alleged that “Claim 15 is not obvious because Trutna, Saylor, and Pollard, in combination, omit features of claim 15, and the combination therefore does not render the claim as a whole obvious.
Claim 15 recites “the compressible foam structure includes: a first connecting portion directly connected to the housing; and a second connecting portion directly connected to the housing, wherein the front portion of the compressible foam structure extends from the first connecting portion to the second connecting portion.”

Applicant traverses this rejection because there is no disclosure of the first connecting portion or the second connecting portion of claim 15 in the cited references.
The Office Action admits that these features are absent from Trutna and Saylor. (Office Action, at p. 18).
The Office Action states “[h]owever Pollard teaches that the peripheral edge of the housing should be sealed to avoid light interference. (Para 63).” (Office Action, at p. 18).
Pollard states “[t]he peripheral edges of the open end of the housing are provided with a layer 22 of cushioning material, such as memory foam, rubber or the like, which serves two purposes: not only does it enhance the comfort of the user when wearing the mask for prolonged periods of time, it also acts to seal the join between the open end of the mask and the user's face so as to limit or prevent ambient light from entering the viewing space within the mask.” (Pollard, at para. 63). This disclosure teaches no modification of the liner 225 of Trutna because the liner 225 of Trutna already performs sealing as in Pollard.
The Office Action made a broad and general statement regarding sealing, and from this, concluded that a specific structure is obvious, despite the fact that none of the references teach or suggest the features of the claim. There is no reasonable combination of the references by which the teaching from Pollard that the peripheral housing should be sealed would result in the specific structure recited in claim 15. Pollard lacks the first and second connecting portions of claim 15 as well as the structural relationship between the first and second connecting portions and the front portion as recited in claim 15. For at least the foregoing reasons, Applicant submits that the rejection of claim 17 is in error and should be reversed.”
Examiner finds the argument not persuasive. Examiner finds the argument not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   In this case, as shown in by teaching of Trutna and Saylor that there is movable member between the housing and foam structure as shown in the rebuttal presented in section (a), and then Pollard teaches that the peripheral edge of the housing should be sealed to avoid light interference in paragraph 63. Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Trutna and Saylor wit Pollard to teach wherein the compressible foam structure includes: a first connecting portion directly connected to the housing; and a second connecting portion directly connected to the housing, wherein the front portion of the compressible foam structure extends from the first connection portion to the second connecting portion by sealed the area from the housing to the foam in order to properly seal the HMD to enhance the user experience of the HMD as the first and second connection portion would cover the movable support member and bridging the housing to the foam.
(e) On pages 16-17, applicant alleged that “Claim 22 is not obvious because Trutna, Saylor, and Pollard, in combination, omit features of claim 22, and the combination therefore does not render the claim as a whole obvious. 
Claim 22 recites “a support member that is located inside the foam face seal, extends in a lateral direction of the device housing between a first lateral end of the support member that is engaged with the foam face seal and a second lateral end of the support member that is engaged with the foam face seal.”
Applicant submits that the combination of Trutna and Saylor is based on incorrect findings of fact, as explained with respect to claim 1. Therefore, the rejection is improper. 
Applicant submits that Pollard is duplicative of Trutna and therefore does not address the deficiency of Trutna and Saylor. Applicant submits that even if the combination were proper, the combination does not result in “a support member that is located inside the foam face seal” and that “extends in a lateral direction of the device housing between a first lateral end of the support member that is engaged with the foam face seal and a second lateral end of the support member that is engaged with the foam face seal.” Instead, the Office Action appears to identify the support member as the “rotatable segment 466” of Saylor, which attaches to the alleged face seal (posterior module 464 of Saylor) at a rotating connection and therefore does not teach or suggest the claimed subject matter. 
Applicant further submits that even if the combination were proper, the combination does not result in “a support member that is located inside the foam face seal” and that “is configured to move with respect to the device housing to cause compression of a front portion of the foam face seal in accordance with geometric features of a face of the user so that the foam face seal conforms to the geometric features of the face of the user in an area around the user’s eyes so that the foam face seal is able to restrict entry of light into the eye chamber of the device housing while the content is being displayed to the user by the one or more display devices.” Instead, the Office Action appears to identify the support member as the “rotatable segment 466” of Saylor, which attaches to the alleged face seal (posterior module 464 of Saylor) at a rotating connection and therefore does not teach or suggest the claimed subject matter. For at least the foregoing reasons, Applicant submits that the rejection of claim 22 is in error and should be reversed.”
Examiner finds the argument not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Trutna already teaches HMD with foam liner as shown in Figures 2 and 3 and paragraph 33, and then Trutna is brought into to teach the limitation of  “a support member that is disposed in the compressible foam structure, is movably connected to the housing to allow motion of the support member to the housing, and has a front surface that is positioned adjacent to an interior surface of the compressible foam structure so that engagement of the front surface of the support member with the interior surface of the compressible foam structure spaces the front portion of the compressible foam structure away from the housing, so that the front portion of the compressible foam structure can be compressed against the front surface of the support member in response to contact of the front portion of the compressible foam structure with the user”.  In this case, as shown in paragraph 197-198 and Figs. 22A+22B of Trutna, it shows movable support member 466 and part of structure 464 which is include a front surface would be the support and material 464 form a connection.  In this case, element 462 is analogous to the housing, and the 464 is analagous to the foam structure, which would allow the compression of the liner depending on the fitting which would cause some part of the front portion of the foam to be away from the housing due to fitting to the contour of the user’s face, and the foam would be compressed against the support member. In another word, the movable support member and the foam structure which contacts the movable support member would form the support member which means the support member is located inside the foam face seal and the combined teaching of Trutna and Saylor would provide a better fitting to the face by adapting the movable support member as taught by Saylor which would increase the comfort and fit of wearing the HMD.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HANG LIN/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.